 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF IOWA

 

Case No.: 20-01503-Imj13
STEVEN AND MEGAN FRITCHEN,
Chapter 13

Debtors, RESPONSE/RESISTANCE TO
MOTION FROM RELIEF THE
AUTOMATIC STAY

VS.

HSBC BANK et. al,

 

Creditor.

 

COMES Debtors and for their Response/Resistance state as follows:
I Parties have discussed the issues regarding the Motion for Relief from the Stay.

2 Parties have reached an agreement wherein the Debtor shall get current on the
mortgage with the Creditor.

3. In exchange for getting current on the loan, the Creditor shall withdraw the Motion
for Relief from the Stay.

WHERFORE the Debtors believe that the Motion should be withdrawn/denied.

Steven Goodlow

6 Washington Avenue West
Albia, Iowa 52531

641-932-2948: fax: 641-932-5133
Attorney for the Debtors
